ORDER
Jessie Moyers appeals from a judgment committing him to the Department of Mental Health as a sexually violent predator. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons *669for this order. Judgment affirmed pursuant to Rule 84.16(b).